t c memo united_states tax_court larry n milby petitioner v commissioner of internal revenue respondent docket no filed date larry n milby pro_se nancy c carver for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are should the court sustain respondent’s deficiency determination for each of the years at issue we hold that the court should is petitioner liable for each of the years at issue for an addition_to_tax under sec_6651 we hold that he is is petitioner liable for each of the years at issue for an addition_to_tax under sec_6654 we hold that he is findings_of_fact most of the facts have been deemed admitted pursuant to rule c certain other facts have been stipulated and are so found at the time he filed the petition in this case petitioner’s mailing address was in magnolia kentucky during petitioner received a total of dollar_figure in wages from the companies indicated below 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure payor of wages amount of wages geo p reintjes co inc raytheon construction inc nps energy services inc 1dollar_figure big_number 1during geo p reintjes co inc withheld dollar_figure of tax from petitioner’s wages petitioner did not make any other tax_payments with respect to his taxable_year during petitioner also received dollar_figure in unemployment_compensation from the commonwealth of pennsylvania during petitioner received a total of dollar_figure in wages from the companies indicated below payor of wages aycock inc day zimmerman nps inc minnotte contracting corp peninsular engineering amount of wages dollar_figure big_number big_number big_number petitioner did not make any_tax payments with respect to his taxable_year petitioner did not file a tax_return for his taxable_year or for his taxable_year respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in the notice respon- dent determined that petitioner has unreported wage income of dollar_figure and unemployment_compensation of dollar_figure for his taxable_year in the notice respondent further determined that petitioner is liable for that year for additions to tax under sec_6651 and and a respondent also issued to petitioner a notice_of_deficiency notice for his taxable_year in the notice respondent determined that petitioner has unreported wage income of dollar_figure for his taxable_year in the notice respondent further determined that petitioner is liable for that year for additions to tax under sec_6651 and and a opinion respondent acknowledges that sec_7491 is applicable in the instant case respondent argues however that petitioner has failed to carry his burden of showing that he has satisfied the applicable_requirements of sec_7491 consequently according to respondent the burden_of_proof in this case does not shift to respondent under sec_7491 on the record before us we agree with respondent we find that petitioner has the burden of proving that the respective determinations in the notice and in the notice are wrong rule a 290_us_111 that this case was submitted under rule does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir with respect to respondent’s respective deficiency determi- nations for the years at issue the record establishes that petitioner received wage income and unemployment_compensation in of dollar_figure and dollar_figure respectively and wage income in of dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to deductions for the taxable years at issue in excess of those allowed in the respective notices of deficiency that respondent issued for those years on that record we sustain respondent’s deficiency determination for each of those years with respect to respondent’s respective determinations for the years at issue of additions to tax under sec_6651 petitioner made the following allegations in the petition with respect to his failure_to_file a tax_return for either of those years there was no return due for both years in ques- tion thus no return for the periods here involved was filed with the office of the internal_revenue_service nor has any person been authorized by the petitioner to file such non required returns any claims to the contrary would be fraudulent the record establishes and petitioner concedes in the petition that he did not file a tax_return for either of the years at issue the record establishes that petitioner received wage income of dollar_figure and unemployment_compensation of dollar_figure for his taxable_year and wage income of dollar_figure for his taxable_year on the record before us we find that respon- dent has satisfied respondent’s burden of production with respect to the addition_to_tax under sec_6651 that respondent determined for each of the years at issue see sec_7491 116_tc_438 on that record we further find that petitioner has failed to carry his burden of showing that his failure_to_file a tax_return for each of those years was due to reasonable_cause and not due to willful neglect on the record before us we find that petitioner has failed to establish that he is not liable for each of the years at issue for an addition_to_tax under sec_6651 with respect to respondent’s respective determinations for the years at issue of additions to tax under sec_6654 respondent points out that in the petition petitioner did not assign any error to those determinations according to respon- dent pursuant to rule b each issue not addressed in the petition by a clear and concise assignment of error including additions to tax and penalties is deemed to have been conceded we agree with respondent see 123_tc_213 118_tc_358 in the petition petitioner failed to assign error to the addi- tions to tax under sec_6654 that respondent determined in the respective notices for the years at issue on the record before us we find that petitioner is deemed to have conceded such additions to tax petitioner failed to place at issue in 2the calculation of the amount of the addition_to_tax under sec_6651 for each of the years at issue for which we have held petitioner is liable is not subject_to sec_6651 that is because respondent conceded the addition_to_tax under sec_6651 that respondent determined for each of those years the petition the additions to tax under sec_6654 that respondent determined consequently respondent is not required under sec_7491 to produce evidence that such additions to tax are appropriate see funk v commissioner supra pincite swain v commissioner supra pincite on the record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for each of the years at issue for an addition_to_tax under sec_6654 we now consider sua sponte whether the court should impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless on several occasions before the parties submitted this case under rule the court informed petitioner that the petition contained statements assertions contentions and arguments that the court found to be frivolous and groundless reminded him about sec_6673 and admonished him that in the event he were to continue to advance frivolous and or groundless statements assertions contentions and arguments the court would impose a penalty on him under sec_6673 nonetheless in the brief that petitioner filed in this case he persisted in making frivolous and groundless statements assertions contentions and arguments on the instant record we find that petitioner’s position in this case is frivolous and groundless and that he instituted and maintained the instant proceeding primarily for delay we shall impose on petitioner pursuant to sec_6673 a penalty of dollar_figure we have considered all statements assertions contentions and arguments of petitioner and to the extent that they are not frivolous and or groundless we find them to be irrelevant and or without merit to reflect the foregoing and respondent’s concession decision will be entered under rule
